Case: 13-5048    Document: 18     Page: 1   Filed: 06/18/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    FILLMORE EQUIPMENT OF HOLLAND, INC.,
     JOHN A. PRAG, LYNN E. PRAG, DONALD C.
         STECKER, AND ELISE STECKER,
               Plaintiffs-Appellants,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2013-5048
                  ______________________

     Appeal from the United State Court of Federal Claims
 in No. 07-CV-0341, Judge Marian Blank Horn.
                  ______________________

                      ON MOTION
                  ______________________

  Before NEWMAN, REYNA, AND WALLACH, Circuit Judges.
 NEWMAN, Circuit Judge.
                        ORDER
     Appellants, Fillmore Equipment of Holland, Inc., John
 and Lynn Prag, and Donald and Elise Stecker, seek this
 court’s review from an order of the United States Court of
 Federal Claims denying reconsideration of dismissal of
Case: 13-5048    Document: 18     Page: 2    Filed: 06/18/2013



 2                    FILLMORE EQUIPMENT OF HOLLAND    v. US



 their partnership tax refund claims. Because the court is
 in agreement with the government that the judgment of
 that court dismissing their claims for lack of jurisdiction
 is clearly correct as a matter of law, we grant the motion
 for summary affirmance.
      The tax litigation involving the limited partnerships
 at the center of this case has a long history, summarized
 by this court in Keener v. United States, 551 F.3d 1358
 (Fed. Cir. 2009), Prati v. United States, 603 F.3d 1301
 (Fed. Cir. 2010), and again in Fournier v. United States,
 2012 WL 6839784 (Fed. Cir. 2012) (granting summary
 affirmance), cert. denied. __ S. Ct. __, 2013 WL 6839784
 (April 29, 2013), Dahlberg v. United States, 2012 WL
 6839785 (Fed. Cir. 2012) (same), Glass v. United States,
 2012 WL 6839771 (Fed. Cir. 2012) (same), Kettle v. United
 States, 2012 WL 6824087 (Fed. Cir. 2012) (same),
 McCann v. United States, 2012 WL 6839761 (Fed. Cir.
 2012) (same), and Keefe v. United States, 407 Fed. Appx.
 420 (Fed. Cir. 2010) (summarily affirming 53 appeals),
 cert. denied 131 S. Ct. 2119 (2011). We will therefore
 assume familiarity and state only those facts necessary to
 resolve this motion.
     In the 1980s, the taxpayers in this case all invested in
 limited partnerships managed by American Agri-Corp
 (“AMCOR”), a corporation that promoted tax shelters. In
 the early 1990s, the Internal Revenue Service issued
 Notices of Final Partnership Administrative Adjustment
 (“FPAA”), disallowing certain deductions taken by these
 tax partners as “sham transactions.” After representa-
 tives of the partnerships failed to successfully challenge
 the FPAAs in the Tax Court, the taxpayers in this case
 paid their tax liabilities and enhanced interest for under-
 payment, and brought this suit in the Court of Federal
 Claims seeking a tax refund.
     The Court of Federal Claims held that it lacked juris-
 diction over the taxpayers’ asserted claims that the stat-
Case: 13-5048      Document: 18   Page: 3     Filed: 06/18/2013



  FILLMORE EQUIPMENT OF HOLLAND   v. US                    3



 ute of limitations had expired and the assessment of
 interest was improper because the partnership transac-
 tions were not tax motivated. The court based its conclu-
 sion on the ground that such claims were “partnership
 items” and must have brought at the partnership-level
 proceeding instead of in partner-level proceedings pursu-
 ant to 26 U.S.C. § 7422(h). That provision prohibits
 partners from bringing individual actions “for a refund
 attributable to partnership items[.]” After the appellants’
 motion for reconsideration of that decision was denied on
 April 30, 2012, this appeal followed.
     In Prati and Keener, we held that statute of limita-
 tions claims and challenges as to whether section 6621(c)
 interest should have been assessed as sham transactions
 are “partnership items,” and thus the taxpayers were
 required to raise the claims in the partnership level
 proceeding. Prati, 603 F.3d at 1306. Since the claims
 here are indistinguishable from those in Prati and Keener,
 the trial judges’ rulings that section 7422(h) bars these
 taxpayers from asserting their section 6621(c) interest
 and statute of limitations claims in these refund proceed-
 ings are clearly correct as a matter of law. Accordingly,
 summary affirmance of the judgment is appropriate. See
 Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)
 (“Summary affirmance of a case “is appropriate, inter alia,
 when the position of one party is so clearly correct as a
 matter of law that no substantial question regarding the
 outcome of the appeal exists.”).
    Accordingly,
    IT IS ORDERED THAT:
     (1) The motion is granted. The judgment of the Unit-
 ed States Court of Federal Claims is affirmed.
    (2) Each side shall bear its own costs.
Case: 13-5048   Document: 18   Page: 4   Filed: 06/18/2013



 4                  FILLMORE EQUIPMENT OF HOLLAND   v. US




                                 FOR THE COURT

                                 /s/ Daniel E. O’Toole
                                 Daniel E. O’Toole
                                 Clerk
 s19